OpiNiÓN Disidente del
Juez Asociado Señor Wolf
El artículo 129 del Código Civil provee:
“El derecho a los alimentos de que babla el artículo anterior, sólo podrá ejercitarse:
“1. Si la paternidad o maternidad se infiere de una sentencia, firme dictada en proceso criminal o civil.
“2. Si la paternidad o maternidad resulta de un documento indu-bitado del padre o de la madre, en que expresamente reconozca la filia-ción. ’ ’
Me parece obvio que la sentencia o documento indubitado deben existir al momento de radicar la demanda; que no puede haber derecho de otro modo; que la sentencia ahora dictada no puede tener efecto retroactivo.
Con referencia al caso de Morales v. Landrau, 15 D.P.R. 782 que se menciona o en el que descansa en parte la opinión de la mayoría, los herederos adquieren sus derechos y tienen status de tales desde el momento de la muerte de su causante; y una declaratoria de herederos es un medio de identificar los herederos, pero no establece ni determina derechos.
Razonamientos similares son aplicables a mi disentimiento en los casos criminales citados en la página 820 de la opinión de la mayoría.